Citation Nr: 0212253	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  01-00 268A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from January 22, 1999, through August 2, 2000, and 
an initial evaluation in excess of 70 percent for PTSD from 
August 3, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




FINDINGS OF FACT

1.  The veteran served on active duty from January 1967 to 
January 1970.

2.  In August 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 22, 1999, the veteran requested service connection 
for PTSD.  A March 2000 rating decision granted service 
connection for PTSD and assigned an initial rating of 10 
percent from January 22, 1999.  The veteran perfected an 
appeal for a higher initial rating.  

In November 2001, the veteran applied for a total disability 
rating due to individual unemployability (TDIU).  A decision 
review officer decision in June 2002 granted a staged rating 
of 30 percent from January 21, 1999, to August 2, 2000, and 
70 percent from August 3, 2000, for the veteran's PTSD.  TDIU 
was also granted from August 3, 2000.  

In August 2002, the Board received an appeal status election, 
dated in July 2002, in which the veteran stated that the 
decision review officer decision satisfied his appeal as to 
all issues.  In a Report of Contact, dated in August 2002, 
the veteran's representative stated that the decision review 
officer decision constituted a full grant of benefits.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  
The appellant has withdrawn this appeal and, hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



